DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 21 March 2022 have been entered and overcome the claim objections cited in the previous office action.
Drawings
The replacement-drawings were received on 21 March 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-12, 14, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2019/0198816).
Regarding independent claim 1, Park teaches a display device (Fig. 3) comprising a substrate (Fig. 3, Element SUB); a transistor (Fig. 3, Element TR) disposed on the substrate (SUB); a planarization insulating layer (Fig. 3, Element OC) disposed on the transistor (TR) and the substrate (SUB); a pixel definition layer (Fig. 3, Element D2) disposed on the planarization insulating layer (OC), the pixel definition layer (D2) defining a pixel opening; an emission element (Fig. 3, Element OLE) in the pixel opening and connected to the transistor (TR); and a protruding portion (Fig. 3, Element BN) protruding upward from the planarization insulating layer (OC), the protruding portion (BN) extending through the pixel definition layer (D2) to extend further from the substrate (SUB) than the pixel definition layer (D2).
Regarding claim 2, Park teaches the planarization insulating layer (OC) provided in plural comprising a first planarization insulating layer (OC) which covers the transistor (TR); and a second planarization insulating layer (BN) disposed on the first planarization insulating layer (OC), wherein the second planarization insulating layer defines the protruding portion (BN).
Regarding claim 3, Park teaches the emission element (OLE) connected to the transistor (TR) at a contact hole (Fig. 3, Element PH) defined through both the first planarization insulating layer (OC) and the second planarization insulating layer (BN).
Regarding claim 6, Park teaches the first planarization insulating layer (OC) defining a sub-protruding portion corresponding to the protruding portion (BN) defined by the second planarization insulating layer (Fig. 3).
Regarding claim 7, Park teaches the protruding portion (BN) disposed on the sub-protruding portion (Fig. 3).
Regarding claim 11, Park teaches the protruding portion (BN) provided in plural comprising a plurality of first protruding portions extended along a first diagonal direction and arranged along a second diagonal direction which crosses the first diagonal direction; and a plurality of second protruding portions extended along the second diagonal direction and arranged along the first diagonal direction (Fig. 7).
Regarding claim 12, Park teaches the protruding portion (BN) provided in plural comprising a plurality of first protruding portions extended along a first diagonal direction and arranged along a second diagonal direction which crosses the first diagonal direction (Fig. 7).
Regarding claim 14, Park teaches a width of the protruding portion (BN) smaller than a width of the pixel definition layer (D2).
Regarding independent claim 22, Park teaches a display device (Fig. 3) comprising a substrate (Fig. 3, Element SUB); a transistor (Fig. 3, Element TR) disposed on the substrate (SUB); a planarization insulating layer (Fig. 3, Element OC) disposed on the transistor (TR) and the substrate (SUB), a protruding portion (Fig. 3, Element BN) protruding upward from the planarization insulating layer (OC); a pixel definition layer (Fig. 3, Element D2) disposed on the planarization insulating layer (OC) and the protruding portion (BN), the pixel definition layer (D2) defining a pixel opening spaced from the protruding portion (BN); and an emission element (Fig. 3, Element OLE) in the pixel opening and connected to the transistor (TR), wherein a width of the protruding portion (BN) is smaller than a width of pixel definition layer (D2).
Regarding claim 23, Park teaches the pixel definition layer comprising a first pixel definition layer (Fig. 3, Element D1) disposed around the protruding portion (BN), when viewed in a plan view; and a second pixel definition layer (Fig. 3, Element D2) disposed at a level higher than the first pixel definition layer (D1) and disposed on the protruding portion (BN).
Regarding claim 24, Park teaches the planarization insulating layer (OC) provided in plural comprising a first planarization insulating layer (OC) which covers the transistor (TR); and a second planarization insulating layer (BN) disposed on the first planarization insulating layer (OC), wherein the second planarization insulating layer defines the protruding portion (BN).
Regarding claim 25 Park teaches the first planarization insulating layer (OC) defining a sub-protruding portion corresponding to the protruding portion (BN) defined by the second planarization insulating layer, and the protruding portion (BN) disposed on the sub-protruding portion (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0198816) in view of Okabe (US 2021/0020689).
Regarding claim 4, Park teaches the limitations of claim 2 discussed earlier but fails to exemplify the first planarization insulating layer and the second planarization insulating layer comprising an organic material.
Okabe teaches a display device comprising a planarization insulating layer (Fig. 2, Element 21) comprising an organic material (¶ [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device of Park with the first planarization insulating layer and the second planarization insulating layer comprising an organic material, as taught by Okabe, since it is obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 5, Okabe teaches the planarization insulating layer comprising photo-sensitive polyimide (¶ [0048]).
Regarding claim 8, Park teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a thin encapsulation layer disposed on the emission element, the pixel definition layer, and the protruding portion; and an input-sensing layer disposed on the thin encapsulation layer.
Okabe teaches a thin encapsulation layer (Fig 3, Element 28) disposed on an emission element (Fig. 3, Element Area-3), a pixel definition layer (Fig. 3, Element 23), and a protruding portion (Fig. 3, Element 21a); and an input-sensing layer (Fig. 2, Element 39) disposed on the thin encapsulation layer (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device of Park with the structure taught by Okabe for sensing a touch from a user.

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0198816) and Okabe (US 2021/0020689) as applied to claim 8 above, and further in view of Hwang (US 2018/0095581).
Regarding claim 9, the combination of Park and Okabe teaches the limitations of claim 8 discussed earlier but fails to exemplify a color filter disposed on the input-sensing layer; and a black matrix disposed on the input-sensing layer.
Hwang teaches a display device comprising a color filter (Fig. 18, Element 430) disposed on an input-sensing layer (Fig. 18, Element 500); and a black matrix (Fig. 18, Element 410) disposed on the input-sensing layer (500).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device taught by the combination of Park and Okabe with the structure taught by Hwang for filtering light, absorbing light, and sensing a touch from a user.
Regarding claim 10, Hwang teaches a pixel region (Fig. 18, area between bank layer BL); and a non-pixel region (BL) adjacent to the pixel area, wherein the pixel region and the non-pixel region are divided on a plane, the emission element (ED) and the color filter (430) overlap the pixel region, and black matrix (410) and the protruding portion overlap the non-pixel region.
Regarding claim 13, Hwang teaches the pixel definition layer (BL) having a black color (¶ [0075]).
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument, in regards to independent claims 1 and 22, that the protruding portion (BN) of Park is not protruding from the planarization insulating layer (OC), the Examiner notes that Figure 3 of Park shows the protruding portion (BN) protruding from the planarization insulating layer (OC) as claimed in the instant application.  Applicant notes that the protruding portion (PRT) of the instant application is not formed separately from the planarization insulating layer (P_IS).  However, the claims as written do not require this feature.  The claims require a protruding portion protruding upward from the planarization insulating layer, which Figure 3 of Park shows.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        19 May 2022